Citation Nr: 1022438	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
residuals of a right ankle fracture.

2.  Entitlement to an initial, compensable rating for a left 
ankle disability.

3.  Entitlement to an initial, compensable rating for right 
knee tendonitis, from September 29, 2004 through June 7, 
2005.

4.  Entitlement to a rating in excess of 10 percent for right 
knee tendonitis, from June 8, 2005 through October 31, 2005. 

5.  Entitlement to a compensable rating for right knee 
tendonitis, from November 1, 2005.

6.  Entitlement to an initial, compensable rating for left 
knee tendonitis, from September 29, 2004 through June 7, 2005

7.  Entitlement to a rating for left knee tendonitis in 
excess of 10 percent, from June 8, 2005 through October 31, 
2005.

8.  Entitlement to a compensable rating for left knee 
tendonitis, from November 1, 2005, 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to 
November 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 0 
percent (noncompensable) rating for each right and left ankle 
and knee disability, effective September 29, 2004 (the date 
of the claims for service connection).  The Veteran filed a 
notice of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in later that month.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2005.  

Because the appeal involve requests for higher initial 
ratings following awards of service connection, the Board has 
characterized issues 1, 2, 3, and 6 (listed on the title 
page) in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, while the RO has assigned a 
higher, 10 percent rating for each right and left knee 
disability, for the period from June 8, 2005through October 
31, 2005, as higher ratings are available before and after 
that period, and the appellant is presumed to be seeking the 
maximum available benefit, the Board has characterized the 
appeal as to these disabilities as encompassing issues 3 
through 8 (listed on the title page).  Id.; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). 

In his September 2005 substantive appeal (VA Form 9), the 
Veteran requested a hearing before the Board at the RO (i.e., 
a Travel Board hearing).  The hearing was scheduled in 
January 2010; however, the Veteran failed to report to the 
scheduled hearing.  

The Board notes that, during the pendency of this appeal, 
prior to September 2009, all correspondence to the Veteran 
was sent to an address on [redacted], New Jersey.  
Although the claims file does not contain any notification of 
a change in the Veteran's address, in September 2009, the RO 
issued a rating decision and mailed it to the Veteran at an 
address on [redacted].

Thereafter, in December 2009 and January 2010, the RO sent 
letters to the Veteran notifying him of the time and place of 
the Travel Board hearing; these letters were sent to the 
address on [redacted].  The January 2010 letter was 
returned by the United States Postal Service and stamped 
"not deliverable as addressed".  A February 2010 letter 
from the Board to the Veteran was also sent to the address on 
[redacted] and returned as undeliverable.  The Board notes 
that there is another address for the Veteran of record.  

Thus, in this case, it does not appear that the Veteran 
received notice of the scheduled Travel Board hearing.  Under 
these circumstances, the Board finds that a remand is 
necessary to establish the proper current mailing address for 
the Veteran and to afford him another opportunity for his 
requested Travel Board hearing.

Accordingly, the matters are REMANDED to the RO for the 
following action:

1.  The RO should undertake appropriate 
action to attempt to verify the Veteran's 
current mailing address, to include 
contacting him at the above-noted 
addresses and contacting his 
representative.  The RO should document in 
the claims file all requests and responses 
in this regard.

2.  The RO should notify the Veteran and 
his representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2009), by contacting the 
Veteran at the appropriate address(es).

If the RO confirms the Veteran's correct, 
current address, the RO should his hearing 
notice to that address.  If the RO does 
not confirm a correct, current address for 
the Veteran, the RO should send the 
hearing notification to both  recent 
addresses of record, noted above.

After the hearing, the claims file should 
be returned to the Board pursuant to 
current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


